Citation Nr: 1203972	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to February 1946.  The Veteran died in May 2007, and the Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied the benefits sought on appeal.  

This case was previously before the Board in September 2011, when it remanded the Veteran's claim in order to provide the Appellant with additional notice under the Veterans Claims Assistance Act of 2000 (VCAA) and to solicit an opinion from a VA clinician regarding the cause of the Veteran's death.  As discussed in further detail below, in September 2011, the Appellant was provided with appropriate VCAA notice, and a VA opinion was rendered in accord with the Board's Remand instructions.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2007.  The death certificate lists the cause of death as advanced dementia (Alzheimer's).  No underlying causes of death were listed.  Meningioma was listed as a significant condition contributing to death but not resulting in an underlying cause of death.

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss rated 100 percent disabling from April 2003, right labyrinthitis rated 10 percent from April 1972, tinnitus rated 10 percent disabling from August 1996, a scar on the right buttock rated as non-disabling, and epidermophytosis, rated as non-disabling.

3.  The preponderance of the evidence is against a finding that the Veteran's cause of death is attributable to service or any incident of service.

4.  The Veteran was not evaluated as totally disabled due to service connected disability for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310, 1131 (West 2002); 38 C.F.R. § 3.300, 3.303, 3.309, 3.311, 3.312 (2011).  

2.  The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated November 2007, the RO notified the Appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Appellant was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  A subsequent September 2011 letter notified the Appellant of the process by which disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While the Board is cognizant that the November 2007 notice letter lacked the notice required by Dingess, such error is harmless because this decision denies service connection for the Veteran's cause of death and hence no rating or effective date will be assigned.  Additionally, the Appellant's claim was subsequently readjudicated in December 2011. 

Additionally, in a claim for DIC benefits, VA's notice requirements must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board's September 2011 Remand instructed the RO to provide such notice to the Appellant.  A September 2011 VCAA letter informed the Appellant of the Hupp elements discussed above.  Following the September 2011 notification and all necessary development, the RO issued a Supplemental Statement of the Case readjudicating the issues on appeal in December 2011.  

VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records have been associated with the claims file, to the extent available.  Additionally, all identified and available VA and private treatment records have been secured.

The Board, in its September 2011 Remand, directed the RO to solicit a medical opinion from a VA clinician of appropriate expertise regarding the cause of the Veteran's death.  A VA neurologist submitted a medical opinion in September 2011 addressing the relevant theories of causation raised by the Appellant.  The September 2011 report fully and competently addresses the questions set forth by the Board's remand.  On review of the entire record, the Board finds that this examination report is based on an accurate factual basis, and provides rationale for the opinions expressed with resort to medical literature review.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Appellant declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection for Cause of Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a) (2011).

For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially to death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R.      § 3.312(c) (2011).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, the record reflects that the Veteran's sustained an injury to his right ear drum during service as a result of an explosion.  He immediate developed ringing in his ear and subsequently developed a hearing loss disability.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss (rated 100 percent disabling from April 2003 and 40 percent from June 1972); right labyrinthitis (rated 10 percent from April 1972); tinnitus (rated 10 percent disabling from August 1996 and noncompensable from August 1955), a scar on the right buttock (rated as noncompensable from February 1946), and epidermophytosis (rated as noncompensable from November 1951).  His combined service connected disability rating was 100 percent from April 2003; 50 percent from June 1972; 10 percent from April 1972; and 0 percent from February 1946.  

The Veteran died on May [redacted], 2007 at the age of 82.  A June 2007 death certificate indicates that the immediate cause of death was advanced dementia (Alzheimer's).  No underlying causes of death were listed.  Meningioma was listed as a significant condition contributing to death but not resulting in the underlying cause of death.  An autopsy was not performed.


The Appellant has advanced several theories regarding the Veteran's cause of death.  In December 2007, the Appellant stated that the Veteran experienced constant agitation because he could not hear, and she alleged that those who experience such agitation suffer from Alzheimer's disease at greater rates than those who do not.  In her March 2009 Substantive Appeal, the Appellant argued that the Veteran's service-connected disabilities made him "dizzy all the time."  The Appellant further alleged that the Veteran "was always falling and running into things and injuring himself."  She alleged that the Veteran's meningioma (listed as a significant condition contributing to death but not resulting in an underlying cause of death) could have "definitely been caused by all the head injuries he suffered" at the time of the in-service explosion.  

As a result of these allegations and in order to provide the Appellant with every possible consideration, the Board's September 2011 Remand ordered that a clinician of appropriate expertise evaluate the possible connection between the Veteran's service-connected disabilities and his cause of death.  Accordingly, in September 2011, a Board-certified VA neurologist, after review of the Veteran's claims file and consideration of the Appellant's allegations, opined that it was less likely than not that the Veteran's service-connected disabilities had any relationship either to the advanced dementia (Alzheimer's) that caused his death or to the meningioma that was listed as a significant condition contributing to death but not resulting in an underlying cause of death.

After a review of the evidence of record, the neurologist noted that nothing in the weight of the medical literature supported the Appellant's contention that the Veteran's dizziness and resulting falls caused or contributed to the development of either dementia or meningioma.  The neurologist indicated that the weight of the medical literature did not support the contention that agitation causes Alzheimer's disease at a greater rate.  Further, the neurologist observed that the Veteran was not treated for anxiety or agitation during his lifetime.  

Additionally, the neurologist opined that it was less likely than not that the Veteran's dementia was directly etiologically related to an in-service explosion.  The neurologist reasoned that there was nothing in the weight of the medical literature to support such a contention.

Additionally, the neurologist found it unlikely that the Veteran's meningioma was the result of head injuries that he suffered in service.  Instead, the neurologist noted, meningioma is caused by a genetic abnormality, and nothing in the medical literature links the development of meningioma to head injury.  

In conclusion, the neurologist concluded that the Appellant's claims were invalid, not based on medical knowledge of any type, and were instead based on loose conjecture.  In short, the neurologist found no nexus between the Veteran's military service and his cause of death.  

The September 2011 opinion of the VA neurologist is the only medical evidence of record concerning a possible nexus between the Veteran's service-connected disabilities and his cause of death.  The Appellant has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).  

The Board has also considered the lay evidence of record, which consists solely of the contentions of the Appellant.  In March 2009, the Appellant stated that the Veteran was "dizzy all the time" and "always falling and running into things" as a result of his service-connected bilateral hearing loss disability.   She argued that these falls could have caused bleeding on the brain and the Veteran's ultimate death.  Further, she stated that the Veteran had a "brain tumor" that "could [have] definitely been caused by all the head injuries he suffered."  In September 2011, the Appellant stated that "head trauma is responsible for the dementia [the Veteran] suffered."  The Appellant also provided an article titled "Brain-Injured Veterans Twice as Likely to Get Dementia."  The Appellant stated at that time that in approximately 1971, the Veteran began "falling many times knocking himself out."  

In evaluating these statements, the Board notes that the Appellant is competent to provide testimony concerning factual matters of which she has first-hand knowledge (e.g., witnessing the Veteran falling).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, VA solicited a medical opinion based on the competency and credibility of the Appellant's observations of the Veteran's behavior.  

Laypeople are generally not deemed competent to opine on matters that require medical knowledge, however, such as a determination of etiology or causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board sympathizes with the Appellant and recognizes the sincerity of her claims, it affords more probative weight to the September 2011 opinion of the VA neurologist than to the Appellant's lay statements.  The Appellant's contentions regarding the causation of the Veteran's death are directly contradicted by the findings of the VA neurologist, which reference medical literature in support of its conclusion.  Upon the Board's own review of evidence, it finds that the evidence of record does not demonstrate that the Veteran suffered from brain injuries of the type contemplated by the newspaper article that the Appellant provided.  Similarly, the evidence of record does not indicate that the Veteran ever suffered from "bleeding on the brain," nor was it listed on the Veteran's death certificate, nor does any evidence of record relate any bleeding to the Veteran's service-connected disabilities.  The great weight of the evidence of record indicates that the Veteran's cause of death was not related in any way to an incident of service.

Under these circumstances, the Board concludes that the record does not support a finding that a service-connected disability caused or contributed substantially or materially to cause the Veteran's death.  The claim for service connection for the cause of the Veteran's death must therefore be denied.  In reaching the decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Entitlement to DIC under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC pursuant to 38 U.S.C.A.         § 1318 when it is shown that the veteran's death was not the result of his own willful misconduct and, at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least ten years immediately preceding death; or (2) rated by VA as totally disabling continuously since the veteran's release from active duty and for a period of at least five years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2011).  For the purposes of this provision, the total disability rating may be based on schedular considerations or on unemployability (TDIU).  See 38 C.F.R. § 3.22(c) (2011).  

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the above-described statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records were in existence at the time of a prior VA decision but were not considered by VA, and that such records provide a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

In the instant case, the Veteran separated from active duty service in February 1946.  At the time of the Veteran's death in May 2007, the Veteran was in receipt of a 100 percent evaluation for bilateral hearing loss effective April 18, 2003.  Before that date, the Veteran had been in receipt of a 50 percent evaluation effective June 6, 1972.  The Veteran died on May [redacted], 2007.  Thus, the Veteran's total disability rating had been in effect for approximately four years and one month before his death.  Accordingly, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and is not shown to be a former prisoner of war.  See 38 C.F.R. § 3.22(a) (2011).  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

The Veteran did not appeal the effective date of the 100 percent evaluation, and that decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Neither the Veteran during his lifetime, nor the Appellant has specifically pled CUE in any previous rating actions.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).  

Although the Board is sympathetic to the Appellant's claims, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


